 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ELENOR SKYE VILLANUEVA PATINO, et                 Case No. 1:18-cv-01468-AWI-SAB
     al.,
12                                                     ORDER GRANTING PETITION FOR
                    Plaintiffs,                        APPOINTMENT OF GUARDIAN AD
13                                                     LITEM FOR LILLYANNA VILLANUEVA
            v.
14                                                     (ECF No. 6)
     COUNTY OF MERCED, et al.,
15
                    Defendants.
16

17

18         On October 24, 2018, Plaintiffs Elenor Skye Villanueva Patino and Lillyanna Amelia

19 Patino, both minors, filed a complaint in this action. On November 5, 2018, Adrianna Lucas
20 Andrade filed a petition for appointment as a guardian ad litem of minor Lillyanna Amelia

21 Patino, her minor daughter.

22         Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of a minor

23 may sue or defend on the minor’s behalf. Fed. R. Civ. P. 17(c). This requires the Court to take

24 whatever measures it deems appropriate to protect the interests of the individual during the

25 litigation. United States v. 30.64 Acres of Land, More or Less, Situated in Klickitat Cty., State

26 of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The appointment of the guardian ad litem is more
27 than a mere formality. Id. “A guardian ad litem is authorized to act on behalf of his ward and

28 may make all appropriate decisions in the course of specific litigation.” Id. A guardian ad litem


                                                   1
 1 need not possess any special qualifications, but she must “be truly dedicated to the best interests

 2 of the person on whose behalf he seeks to litigate.” AT&T Mobility, LLC v. Yeager, 143

 3 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the guardian ad litem cannot face an

 4 impermissible conflict of interest with the ward and courts consider the candidate’s “experience,

 5 objectivity, and expertise” or previous relationship with the ward. Id. (citations omitted).

 6          The Court has considered the petition of Adrianna Lucas Andrade for appointment as

 7 Guardian Ad Litem for Lillyanna Amelia Patino who is the plaintiff in this action. Good cause

 8 appearing, IT IS SO ORDERED, that Adrianna Lucas Andrade is appointed as Guardian Ad

 9 Litem for Lillyanna Amelia Patino, her minor daughter.

10
     IT IS SO ORDERED.
11

12 Dated:     November 5, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
